                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                    CHIEF MAGISTRATE JUDGE JOSEPH C. SPERO

                                       CIVIL MINUTES



 Case No.: 17-cv-06621-YGR (JCS)
Case Name: Gamble v. Kaiser Foundation Health Plan, Inc.

 Date: September 25, 2019                     Time: 30 M
 Deputy Clerk: Karen Hom                      Court Reporter: Not Reported

Attorney for Plaintiff: Jeremy Friedman
Attorney for Defendant: Amanda Bollinger, Heather Morgan


                                       PROCEEDINGS

( )    Settlement Conference

       ( ) Case Settled      ( ) Case Did Not Settle       ( ) Partial Settlement

( )    Further Settlement Conference

       ( ) Case Settled      ( ) Case Did Not Settle       ( ) Partial Settlement

(X)    Telephonic Scheduling Conference to set Settlement Conference- Held

( )    Further Telephonic Settlement Conference

( )    Discovery Conference – Lead Trial Counsel Meet and Confer

( )    Status Conference

( )    Other

Notes: Telephone Conference re: Status of Settlement set for 11/6/19 at 9:00 AM. Counsel shall
use the same conference call number.
